Dismissed and Memorandum Opinion filed February 28, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-01086-CV
                                   ____________

                         ROBERT J. BRENNER, Appellants

                                           V.

             RANDAL LOVEJOY AND DIANE LOVEJOY, Appellees


                       On Appeal from the 157th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-18916


                     MEMORANDUM                     OPINION

      This appeal is from a judgment signed September 20, 2011. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.

      On January 31, 2012, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court with
proof of payment. See Tex. R. App. P. 37.3(b).
      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Chief Justice Hedges, Justices Jamison and McCally.




                                           2